Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-14 and 18-20 in the reply filed on December 14th, 2020 is acknowledged. The traversal is on the ground(s) that “Groups I and II are related to a single general inventive concept under PCT Rule 13.1. Therefore, Groups I and II have unity of invention because the indicated groups share the same or corresponding technical features”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 08/17/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Claims 1-14 and 18-20 are presented for examination. Non-elected invention of Group II, claims 15-17 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 and 18-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 12/14/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13-14 and 18-20 recite: "A display apparatus comprising: the display panel of claims 4 and 5-7". The intended use of the display panel of claims 4 and 5-7 in a display apparatus fails to further limit the device of claims 4 and 5-7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (CN 106941112, hereinafter as Hou ‘112).
Regarding Claim 1, Hou ‘112 teaches a solution for preparing a pixel defining layer configured to define individual pixels on a substrate, comprising: 
a lyophilic material, a lyophobic material and an initiator, wherein the lyophobic material comprises: a first lyophobic material (011) and a second lyophobic material (012) (see Figs. 1 and 4, pages 2-3 and 6); and
the first lyophobic material and the second lyophobic material are different material (see pp. 8) such that the lyophobic capacity of the first lyophobic material is lees than or equal to the lyophobic capacity of the second lyophobic material.
Thus, Hou ‘112 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, and a mass average molecular weight of the lyophilic material is greater than the mass average molecular weight of the first lyophobic material”.  
However, it has been held to be within the general skill of a worker in the art to have a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, and a mass average molecular weight of the lyophilic material is greater than the mass average molecular weight of the first lyophobic material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, and a mass average molecular weight of the lyophilic material is greater than the mass average molecular weight of the first lyophobic material in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

    PNG
    media_image1.png
    116
    315
    media_image1.png
    Greyscale

Fig. 1 (Hou ‘112)

Regarding Claim 2, Hou ‘112 teaches a chain average fluorine content of the first lyophobic material is less than a chain average fluorine content of the second lyophobic material, and the lyophilic material does not contain fluorine (see pages. 8 and 9).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a chain average fluorine content of the first lyophobic material is less than a chain average fluorine content of the second lyophobic material, and the lyophilic material does not contain fluorine on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a chain average fluorine content of the first lyophobic material is less than a chain average fluorine content of the second lyophobic material, and the lyophilic material does not contain fluorine in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 3, Hou ‘112 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a mass ratio of the first lyophobic material is 2% -20% of the defining solution, a mass ratio of the second lyophobic material is 20% -50% of the defining solution, and a mass ratio of the lyophilic material is 30% -76% of the defining solution”.  
However, it has been held to be within the general skill of a worker in the art to have a mass ratio of the first lyophobic material is 2% -20% of the defining solution, a mass ratio of the second lyophobic material is 20% -50% of the defining solution, and a mass ratio of the lyophilic material is 30% -76% of the defining solution on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a mass ratio of the first lyophobic material is 2% -20% of the defining solution, a mass ratio of the second lyophobic material is 20% -50% of the defining solution, and a mass ratio of the lyophilic material is 30% -76% of the defining solution in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 4, Hou ‘112 teaches a display panel, comprising a substrate (Fig. 1, (00); pp. 2), and a pixel defining layer located on one side of the substrate and configured to define individual pixels on the substrate, wherein the pixel defining layer comprises: 
a first hydrophilic layer (301), a first lyophobic layer (302), and a second lyophobic layer (303) (see Fig. 3; pages .6 and 7); the first lyophilic layer is located on the one side of the substrate (00); the first lyophobic layer is located on one side of the first hydrophilic layer away from the substrate; and the second lyophobic layer is located on one side of the first lyophobic layer away from the substrate, 
Thus, Hou ‘112 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, a mass average molecular weight of the first hydrophilic layer is greater than the mass average molecular weight of the first lyophobic layer”.  
However, it has been held to be within the general skill of a worker in the art to have a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, and a mass average molecular weight of the first hydrophilic layer is greater than the mass average molecular weight of the first lyophobic layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a mass average molecular weight of the first lyophobic material is greater than a mass average molecular weight of the second lyophobic material, and a mass average molecular weight of the first hydrophilic layer is greater than the mass average molecular weight of the first lyophobic layer in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 5, Hou ‘112 teaches the first lyophobic layer is in direct contact with the second lyophobic layer (see Fig. 3).

Claims 6-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou ‘112 as applied to claim 4 above, and further in view of Song (CN 108899345, hereinafter as Song ‘345).
Regarding Claim 6, Hou ‘112 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a second lyophilic layer disposed between the first lyophobic layer and the second lyophobic layer, wherein a mass average molecular weight of the second lyophilic layer is greater than the mass average molecular weight of the second lyophobic layer and less than the mass average molecular weight of the first lyophobic layer”.  
However, Song ‘345 teaches a second lyophilic layer (Fig. 1, (132); page 7) disposed between the first lyophobic layer (Fig. 1, (112); page 7) and the second lyophobic layer (Fig. 1, (122); page 7), wherein a mass average molecular weight of the second lyophilic layer is greater than the mass average molecular weight of the second lyophobic layer and less than the mass average molecular weight of the first lyophobic layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hou ‘112 by having a second lyophilic layer disposed between the first lyophobic layer and the second lyophobic layer in order to improve the uniformity of the thickness of the luminescent material (see page 8) as suggested by Song ‘345.
Furthermore, it has been held to be within the general skill of a worker in the art to have a mass average molecular weight of the second lyophilic layer is greater than the mass average molecular weight of the second lyophobic layer and less than the mass average molecular weight of the first lyophobic layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a mass average molecular weight of the second lyophilic layer is greater than the mass average molecular weight of the second lyophobic layer and less than the mass average molecular weight of the first lyophobic layer in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.


Regarding Claim 7, Hou ‘112 teaches a chain average fluorine content of the first lyophobic layer is less than a chain average fluorine content of the second lyophobic layer, and the first lyophilic layer does not contain fluorine (see pages. 8 and 9).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a chain average fluorine content of the first lyophobic layer is less than a chain average fluorine content of the second lyophobic layer, and the first lyophilic layer does not contain fluorine on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a chain average fluorine content of the first lyophobic layer is less than a chain average fluorine content of the second lyophobic layer, and the first lyophilic layer does not contain fluorine in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 8, Hou ‘112 and Song ‘345 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the chain average fluorine content of the first lyophobic layer is 30% to 80% of the chain average fluorine content of the second lyophobic layer”.  
However, it has been held to be within the general skill of a worker in the art to have 
the chain average fluorine content of the first lyophobic layer is 30% to 80% of the chain average fluorine content of the second lyophobic layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chain average fluorine content of the first lyophobic layer is 30% to 80% of the chain average fluorine content of the second lyophobic layer in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 9, Hou ‘112 and Song ‘345 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a mass ratio of the first lyophobic layer to the second lyophobic layer is 10% to 40%”.  
However, it has been held to be within the general skill of a worker in the art to have 
a mass ratio of the first lyophobic layer to the second lyophobic layer is 10% to 40% on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a mass ratio of the first lyophobic layer to the second lyophobic layer is 10% to 40% in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 10, Hou ‘112 and Song ‘345 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the first lyophobic layer comprises hydroxyl functional groups”.  
However, it has been held to be within the general skill of a worker in the art to have 
the first lyophobic layer comprises hydroxyl functional groups on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the first lyophobic layer comprises hydroxyl functional groups in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Furthermore, it has been held to be within the general skill of a worker in the art to have a chain average fluorine content of the first lyophobic material is less than a chain average fluorine content of the second lyophobic material, and the lyophilic material does not contain fluorine on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a chain average fluorine content of the first lyophobic material is less than a chain average fluorine content of the second lyophobic material, and the lyophilic material does not contain fluorine in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 11, Hou ‘112 teaches a material of the first lyophobic layer is polyimide or polyethylene terephthalate containing fluorine, a material of the second lyophobic layer is polyimide or polyethylene terephthalate containing fluorine (see pages 6 and 9), and a material of the first lyophilic layer is not containing fluorine (SiO2 and SiN, see pages 2-3, 12).  
Hou ‘112 and Song ‘345 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a material of the first lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine”
However, it has been held to be within the general skill of a worker in the art to have a material of the first lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a material of the first lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 12, Hou ‘112 teaches a material of the first lyophobic layer is polyimide or polyethylene terephthalate containing fluorine, a material of the second lyophobic layer is polyimide or polyethylene terephthalate containing fluorine (see pages 6 and 9), and a material of the lyophilic layer is not containing fluorine (SiO2 and SiN, see pages 2-3, 12).  
Hou ‘112 and Song ‘345 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a material of the first/second lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine”
However, it has been held to be within the general skill of a worker in the art to have a material of the first/second lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a material of the first lyophilic layer is polyimide or polyethylene terephthalate not containing fluorine in order to improve the uniformity of the organic film layer in the pixel area formed by inkjet printing method.

Regarding Claim 13, Hou ‘112 teaches an OLED display panel (see page 6).  

Regarding Claims 14 and 18-20, Hou ‘112 teaches a display apparatus (see page 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hou (US 2019/0305058 A1)			
Hou (US 2019/0305059 A1)
Hou (US 2019/0096970 A1)		
Wang (US 2016/0056218 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829